Citation Nr: 0518829	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-10 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970 and from November 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran requested that he be afforded a hearing at the 
time he filed his substantive appeal in March 2004.  In June 
2004, the veteran withdrew the request for a hearing.  
38 C.F.R. § 20.704(e) (2004).  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by severe 
occupational and social impairment with deficiencies in most 
areas; however, he has not experienced total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130 (Diagnostic Code 9411) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for PTSD by way of 
a rating decision dated in February 2002.  He was assigned a 
50 percent disability rating effective from September 26, 
2001.  

The veteran filed a claim for an increased disability rating 
in April 2003.  The 50 percent disability rating was 
continued by way of a July 2003 rating decision.  The veteran 
filed a notice of disagreement with the decision the same 
month.  

The veteran was afforded a VA psychiatric examination in July 
2002.  The examiner reviewed the claims file prior to the 
examination.  The veteran reported suffering from survivor's 
guilt and having problems with nightmares, flashbacks 
(particularly if he hears helicopters), intrusive thoughts, 
increased anxiety, and startle response.  He reported that 
anger was a major problem for him and it resulted in his 
having thirty-seven jobs over the last thirty-two years.  He 
also reported that he struggled with suicidal ideations and 
had attempted suicide three times.  He stated that he had no 
current plan or intent to commit suicide but that the thought 
of not wanting to live was always with him.  He described 
feelings of depression with anhedonia, anergy, poor 
concentration, low motivation, and feelings of hopelessness 
and helplessness.  The examiner described the veteran as 
cooperative, tense, and depressed, with coherent thoughts.  
The veteran reported that he lived alone and had been 
divorced four times and had six children from whom he was 
estranged.  He reported that he isolated himself.  He 
reported that he liked to read classics and write songs.  The 
examiner diagnosed the veteran with a history of severe post-
traumatic stress disorder and major depression secondary to 
his service in Vietnam.  He noted that the veteran had 
ongoing problems with respect to employment, being socially 
isolated, and having problems with relationships.  He 
assigned the veteran a global assessment of functioning (GAF) 
score of 50.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2002 to April 2003.  The veteran 
presented in April 2003 and requested medication for his 
depression that would help decrease his "violent 
tendencies."  He reported feeling depressed and sad most of 
the time and that he avoided people other than other veterans 
as much as possible.  He reported thoughts of suicide but 
stated that he would never kill himself because of his strong 
belief in God.  He reported four previous suicide attempts.  
He denied homicidal ideations.  He complained of hyperacusis, 
which he attributed to his PTSD.  The examiner noted that the 
veteran's speech was of normal rate, rhythm, and tone.  His 
eye contact was reduced.  His mood was described as good and 
his affect was non-restricted, non-labile, and appropriate.  
He noted that the veteran needed frequent redirection but was 
otherwise logical with good judgment.  The examiner assigned 
the veteran a GAF score of 55 and prescribed an 
antidepressant.   

The veteran was last afforded a VA examination in June 2003.  
The examiner reviewed the veteran's claims file prior to the 
examination.  The veteran reported living by himself with no 
contact with any of his six children.  He reported having had 
forty-two jobs since 1970.  He reported problems at work due 
to his temper and problems getting along with his employers.  
He also reported problems in different relationships where he 
has screamed, thrown things, and gotten moody, angry, and 
irritable.  He reported being depressed and suicidal on and 
off during his life after coming back from Vietnam.  He 
reported feelings of survivor's guilt.  He reported having 
recurring dreams and insomnia.  He described feelings of 
intense anger and he complained of anxiety and concentration 
problems.  He reported anxiety in crowds.  The above symptoms 
occurred on a daily basis.  He reported that medications 
seemed to help him sleep better but that he still had 
episodes of anger and depression.  He reported panic attacks 
that lasted short periods of time.  He reported being 
startled by loud noises and certain smells, which led to 
severe panic attacks.  

The examiner noted that the veteran's affect was flat with 
little eye contact.  He was oriented to time, place, and 
person.  He attention span seemed fair.  He did not show 
problems with memory or a thought disorder.  He was not 
paranoid or delusional and he denied hearing voices or having 
visual hallucinations.  His hygiene was described as average.  
His mood appeared depressed.  He was cooperative with 
restricted range of affect and not much spontaneity of 
emotions.  He denied suicidal and homicidal ideation the day 
of the examination.  The examiner noted that he showed 
typical symptoms of PTSD including chronic depression, 
insomnia, panic attacks, vivid dreams and nightmares, 
survivor's guilt, detachment from people, not liking to be 
around crowds, having difficulty with stress, and problems 
with his temper.  The examiner diagnosed the veteran with 
moderate PTSD and assigned a GAF score of 50.  

Also associated with the claims file are VA outpatient 
treatment reports dated from July 2003 to October 2003.  The 
veteran was seen in October 2003 for PTSD, depression, and 
dysthymia.  He reported being on Prozac, which helped keep 
him calm during the day, and allowed him to sleep six hours 
at night.  He reported recurrent dreams from Vietnam.  He 
reported that he stayed at home most of the time and that 
people upset him.  He reported that a daughter now lived with 
him.  He was dressed casually and was initially reserved but 
talked freely as the interview progressed.  His mood was 
described as dysphoric.  He reported no current thoughts of 
hurting himself or others.  His insight and judgment were 
considered adequate.  He was diagnosed with PTSD and 
depression and assigned a GAF score of 54.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2004).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 70 percent disabled as 
contemplated by the rating criteria.  The evidence 
establishes that the veteran suffers occupational and social 
impairment with deficiencies in most areas, such as work and 
family relations.  While GAF scores are not, in and of 
themselves, the dispositive element in rating a disability, 
they are persuasive evidence when used in association with 
detailed evaluations, as in this case.  The GAF score 
assigned in April 2003 was 55, the GAF score assigned in June 
2003 was 50, and the GAF score assigned in October 2003 was 
54.  Such scores are indicative of someone with moderate to 
serious symptoms of PTSD and with an inability to establish 
and maintain effective relationships.  

While the veteran does not experience all the symptoms 
typical of the criteria for a 70 percent rating, his problems 
appear to be more akin to these criteria than they are to the 
criteria for a 50 percent rating.  Consequently, the Board 
finds that an increased rating is warranted.  38 C.F.R. 
§ 4.7.  

The Board finds that the veteran does not experience symptoms 
of PTSD to the level required for a 100 percent rating.  The 
medical evidence does not reflect that he suffered symptoms 
indicative of the 100 percent evaluation.  There is no 
indication that he has had gross impairment in thought 
processes or communication.  There has been no indication 
that he is disoriented, or that there is a persistent danger 
of the veteran hurting himself or others.  There is no 
evidence of any language disturbances, delusions, or 
hallucinations.  In short, although his symptoms result in 
impairment that may best be described as serious or causing 
deficiencies in most areas, his PTSD symptoms have not 
resulted in the degree of impairment contemplated by the 100 
percent rating under 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2004)-total occupational and 
social impairment.  

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation, there is 
no indication that problems he has experienced have presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant consideration of the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in May 2003 and informed him of 
the evidence/information necessary to substantiate his claim.  
He was informed that he should submit evidence showing that 
his PTSD had increased in severity.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The veteran was afforded several VA examinations.  Outpatient 
treatment records from VA were associated with the claims 
file.  The Board therefore finds that every effort has been 
made to seek out evidence helpful to the veteran.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2004).


ORDER

A 70 percent disability rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


REMAND

The Board notes that, after the veteran received notice of a 
February 2004 rating decision that denied service connection 
for right and left knee disability, he voiced his 
disagreement.  Evidence of record reflects that the veteran 
filed a statement in March 2004 wherein he disagreed with the 
denial.  Nevertheless, the RO has not yet issued a statement 
of the case (SOC) on these issues.  In situations such as 
this, where the veteran has filed a notice of disagreement, 
but no SOC has been issued, the United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
should remand the matter to the RO for the issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED to the RO for the 
following:

The RO should re-examine the service 
connection issues addressed by the 
veteran in his March 2004 statement.  
If no additional development is 
required, the RO should prepare a 
SOC in accordance with 38 C.F.R. 
§ 19.29 (2004), unless the matter is 
resolved by granting the benefits 
sought, or by the veteran's 
withdrawal of the NOD.  If, and only 
if, the veteran files a timely 
substantive appeal, the issues 
should be returned to the Board.

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on these 
service connection issues in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


